        Case 1:20-cv-05155-TCB Document 37 Filed 12/28/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

L. LIN WOOD, JR.,                   )
                                    )
     Plaintiff,                     )               CIVIL ACTION FILE
                                    )               No. 1:20-cv-5155-TCB
v.                                  )
                                    )
BRAD RAFFENSPERGER,                 )
REBECCA N. SULLIVAN,                )
DAVID J. WORLEY,                    )
MATTHEW MASHBURN, and               )
ANH LE,                             )
                                    )
     Defendants,                    )
                                    )
and                                 )
                                    )
DEMOCRATIC PARTY OF                 )
GEORGIA, INC. and DSCC,             )
                                    )
     Intervenor-Defendants.         )
____________________________________)

                   PLAINTIFF’S NOTICE OF APPEAL

      NOTICE IS HERBY GIVEN that L. LIN WOOD, JR., plaintiff in this case,

hereby appeals to the United States Court of Appeals for the Eleventh Circuit from

an Order dated December 28, 2020 (DE 35), denying Plaintiff’s Emergency Motion

for Injunctive Relief and dismissing the underlying action without consideration or

a determination of the merits, based on the District Court’s finding that Plaintiff

lacks standing to pursue the claims set forth in the Verified Complaint.

                                         1
        Case 1:20-cv-05155-TCB Document 37 Filed 12/28/20 Page 2 of 2




                                               Respectfully submitted,


                                     By:       /s/ L. Lin Wood, Jr.
                                               L. LIN WOOD, JR., ESQ.
                                               GA Bar No. 774588
                                               L. LIN WOOD, P.C.
                                               P.O. BOX 52584
                                               Atlanta, GA 30355-0584
                                               (404) 891-1402
                                               lwood@linwoodlaw.com


                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true copy of the foregoing has been electronically

filed with this Court via CM/ECF and was furnished to all counsel of record on the

service list by e-mail on December 28, 2020.


                                               /s/ L. Lin Wood, Jr.
                                               L. Lin Wood, Jr., Esq.
                                               GA Bar No. 774588
                                               L. LIN WOOD, P.C.
                                               P.O. BOX 52584
                                               Atlanta, GA 30355-0584
                                               (404) 891-1402
                                               lwood@linwoodlaw.com




                                        2
